      Case 4:16-cv-00194-WTM-CLR Document 50 Filed 12/08/20 Page 1 of 1



                   IN   THE   UNITED   STATES DISTRICT     COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION




CEDRIC REYNOLDS,


             Petitioner-Appellant,

vs.                                                Case    No. CV416-194
                                                               CR412-239
UNITED STATES OF AMERICA,


             Respondent-Appellee


                                   ORDER


       The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

       SO ORDERED this                   day of December 2020.




                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES      DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA
